

115 HR 1803 IH: 10th Amendment Restoration Act of 2017
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1803IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Dunn introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Constitutional Government Review Commission, and for other purposes.
	
 1.Short titleThis Act may be cited as the 10th Amendment Restoration Act of 2017. 2.EstablishmentThere is established a commission, to be known as the Constitutional Government Review Commission, that shall review each agency in accordance with specified criteria to determine if such agency should be repealed to eliminate Federal powers not definitively delegated by the Constitution.
		3.Membership
 (a)Number and appointmentThe Commission shall be composed of 9 members who shall be appointed by the President, not later than 180 days after the date of the enactment of this Act, by and with the advise and consent of the Senate.
 (b)TermThe term of each member shall commence upon the member’s confirmation by the Senate and shall extend to the date that is 5 years and 180 days after the date of enactment of this Act or that is 5 years after the date by which all members have been confirmed by the Senate, whichever is later.
 (c)AppointmentThe members of the Commission shall be appointed as follows: (1)ChairThe President shall appoint as the Chair of the Commission an individual with expertise and experience in the Constitution and the fundamental principles by which the Federal Government exercises its authority.
 (2)Candidate list of membersThe Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate shall each present to the President a list of candidates to be members of the Commission. Such candidates shall be individuals learned in the original meaning of the Constitution. The President shall appoint 2 members of the Commission from each list provided under this paragraph, subject to the provisions of paragraph (3).
 (3)Resubmission of candidateThe President may request from the presenter of the list under paragraph (2) a new list of one or more candidates if the President—
 (A)determines that any candidate on the list presented pursuant to paragraph (2) does not meet the qualifications specified in such paragraph to be a member of the Commission; and
 (B)certifies that determination to the congressional officials specified in paragraph (2). (d)Pay and travel expenses (1)Pay (A)MembersEach member, other than the Chair of the Commission, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission.
 (B)ChairThe Chair shall be paid for each day referred to in subparagraph (A) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314 of title 5, United States Code.
 (2)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
 (e)MeetingsThe Commission may meet when, where, and as often as the Commission determines appropriate, except that the Commission shall hold public meetings not less than twice each year. All meetings of the Commission shall be open to the public.
			4.Duties of the commission
 (a)In generalThe Commission shall conduct a review of the authorizing statute of each agency and the statutory authority implemented by each such agency to determine if any are not definitively delegated to the Federal Government by the Constitution. In any review conducted by the Commission, the Commission shall have as a goal of the Commission to ensure that powers not delegated to the United States by the Constitution, nor prohibited it to the States, are reserved to the States respectively, or to the people.
 (b)Methodology for reviewThe Commission shall establish a methodology for conducting the review and publish the terms of the methodology in the Federal Register and on the website of the Commission. The Commission may propose and seek public comment on the methodology before the methodology is established.
			(c)Repeal recommendation
 (1)In generalAfter completion of any review under subsection (a), the Commission shall recommend whether immediate action is appropriate to repeal authorizing statute of an agency and statutory authority implemented by such agency.
 (2)Decisions by majorityEach decision by the Commission to issue a repeal recommendation under this subsection shall be made by a simple majority vote of the Commission. No such vote shall take place until after all members of the Commission have been confirmed by the Senate.
				(d)Recommendations for distribution of savings among the states
 (1)In generalThe Commission shall prepare in consultation with the Comptroller General of the United States an estimate of Federal spending or revenue changes resulting from adoption of a repeal recommendation under subsection (c).
 (2)Distribution recommendationsAfter completion of the estimate under paragraph (1), the Commission shall prepare a recommendation for distributing any Federal budget savings in lump sums among the States for administration of powers returned to the States as a result of adoption of a repeal recommendation under subsection (c).
				(e)Initiation of review by other persons
 (1)In generalThe Commission may also conduct a review under subsection (a), and issue a recommendation under subsection (c), of an authorizing statute of an agency and statutory authority implemented by such agency which are submitted for review to the Commission by—
 (A)the President; (B)a Member of Congress;
 (C)any officer or employee of a Federal, State, local, or Tribal government, or regional governmental body; or
 (D)any member of the public. (2)Form of submissionA submission to the Commission under this subsection shall—
 (A)identify the specific agency for review; (B)provide a statement of evidence to demonstrate that the agency qualifies to be identified for review under the criteria listed in subsection (a); and
 (C)such other information as the submitter believes may be helpful to the Commission’s review. (3)Public availabilityThe Commission shall make each submission received under this subsection available on the website of the Commission as soon as possible, but not later than 1 week after the date on which the submission was received.
				(f)Notices and reports of the commission
 (1)Notices of and reports on activitiesThe Commission shall publish, in the Federal Register and on the website of the Commission— (A)notices in advance of all public meetings, hearings, and recommendations informing the public of the basis, purpose, and procedures for the meeting, hearing, or classification; and
 (B)reports after the conclusion of any public meeting, hearing, or recommendation summarizing in detail the basis, purpose, and substance of the meeting, hearing, or recommendation.
 (2)Annual reports to congressEach year, beginning on the date that is 1 year after the date on which all Commission members have been confirmed by the Senate, the Commission shall submit a report simultaneously to each House of Congress detailing the activities of the Commission for the previous year, and all recommendations of the Commission for repeal and distribution of savings among the States under this section, including (at the option of the Commission) a proposed bill consisting of legislative text to carry out the recommendations.
 (3)Final reportNot later than the date on which the Commission members’ appointments expire, the Commission shall submit a final report simultaneously to each House of Congress summarizing all activities and recommendations of the Commission, including a list of each statute for immediate action to repeal and recommendations for distribution of savings among the States and (at the option of the Commission) a proposed bill consisting of legislative text to carry out the recommendations. This report may be included in the final annual report of the Commission under paragraph (2) and may include the Commission’s recommendation whether the Commission should be reauthorized by Congress.
				(g)Website
 (1)In generalThe Commission shall establish a public website that— (A)uses current information technology to make records available on the website;
 (B)provides information in a standard data format; and (C)receives and publishes public comments.
 (2)Publishing of informationAny information required to be made available on the website established pursuant to this Act shall be published in a timely manner and shall be accessible by the public on the website at no cost.
 (3)Record of public meetings and hearingsAll records of public meetings and hearings shall be published on the website as soon as possible, but not later than 1 week after the date on which such public meeting or hearing occurred.
 (4)Public commentsThe Commission shall publish on the website all public comments and submissions. (5)NoticesThe Commission shall publish on the website notices of all public meetings and hearings at least 1 week before the date on which such public meeting or hearing occurs.
				5.Expedited procedures for consideration of Commission recommendations
 (a)Description of Commission billIn this section, the Commission bill is a bill— (1)which consists of the legislative text included in an annual report submitted by the Commission under paragraph (2) of section 4(f) and which is introduced not later than 5 legislative days after the date on which the Commission submits such annual report by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate (in the case of the Senate) or by the Speaker of the House of Representatives or by a Member of the House of Representatives designated by the Speaker (in the case of the House); and
 (2)which consists of the legislative text included in the final report submitted by the Commission under paragraph (3) of section 4(f) and which is introduced not later than 5 legislative days after the date on which the Commission submits such final report by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate (in the case of the Senate) or by the Speaker of the House of Representatives or by a Member of the House of Representatives designated by the Speaker (in the case of the House).
				(b)Expedited consideration in House of Representatives
 (1)Placement on calendarUpon introduction in the House of Representatives, the Commission bill shall be placed immediately on the appropriate calendar.
				(2)Proceeding to consideration
 (A)In generalIt shall be in order, not later than 30 legislative days after the date the Commission bill is introduced in the House of Representatives, to move to proceed to consider the Commission bill in the House of Representatives.
 (B)ProcedureFor a motion to proceed to consider the Commission bill— (i)all points of order against the motion are waived;
 (ii)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on the Commission bill;
 (iii)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;
 (iv)the motion shall not be debatable; and (v)a motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (3)ConsiderationWhen the House of Representatives proceeds to consideration of the Commission bill— (A)the Commission bill shall be considered as read;
 (B)all points of order against the Commission bill and against its consideration are waived; (C)the previous question shall be considered as ordered on the Commission bill to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent;
 (D)an amendment to the Commission bill shall not be in order; and (E)a motion to reconsider the vote on passage of the Commission bill shall not be in order.
 (4)Vote on passageIn the House of Representatives, the Commission bill shall be agreed to upon a vote of a majority of the Members present and voting, a quorum being present.
				(c)Expedited consideration in Senate
 (1)Placement on calendarUpon introduction in the Senate, the Commission bill shall be placed immediately on the calendar. (2)Proceeding to consideration (A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 30 legislative days after the date the Commission bill is introduced in the Senate (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the Commission bill.
 (B)ProcedureFor a motion to proceed to the consideration of the Commission bill— (i)all points of order against the motion are waived;
 (ii)the motion is not debatable; (iii)the motion is not subject to a motion to postpone;
 (iv)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and
 (v)if the motion is agreed to, the Commission bill shall remain the unfinished business until disposed of.
						(3)Floor consideration
 (A)In generalIf the Senate proceeds to consideration of the Commission bill— (i)all points of order against the Commission bill (and against consideration of the Commission bill) are waived;
 (ii)consideration of the Commission bill, and all debatable motions and appeals in connection therewith, shall be limited to not more than 30 hours, which shall be divided equally between the majority and minority leaders or their designees;
 (iii)a motion further to limit debate is in order and not debatable; (iv)an amendment to, a motion to postpone, or a motion to commit the Commission bill is not in order; and
 (v)a motion to proceed to the consideration of other business is not in order. (B)Vote on passageIn the Senate—
 (i)the vote on passage shall occur immediately following the conclusion of the consideration of the Commission bill, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate; and
 (ii)the Commission bill shall be agreed to upon a vote of a majority of the Members present and voting, a quorum being present.
 (C)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this subsection or the rules of the Senate, as the case may be, to the procedure relating to the Commission bill shall be decided without debate.
					(d)Rules relating to Senate and House of Representatives
 (1)Coordination with action by other houseIf, before the passage by one House of the Commission bill of that House, that House receives from the other House the Commission bill—
 (A)the Commission bill of the other House shall not be referred to a committee; and (B)with respect to the Commission bill of the House receiving the resolution—
 (i)the procedure in that House shall be the same as if no Commission bill had been received from the other House; and
 (ii)the vote on passage shall be on the Commission bill of the other House. (2)Treatment of commission bill of other houseIf one House fails to introduce or consider the Commission bill under this section, the Commission bill of the other House shall be entitled to expedited floor procedures under this section.
 (3)Treatment of companion measuresIf, following passage of the Commission bill in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
 (4)VetoesIf the President vetoes the Commission bill, consideration of a veto message in the Senate under this section shall be not more than 10 hours equally divided between the majority and minority leaders or their designees.
 (e)Rules of House of Representatives and SenateThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of the Commission bill, and supersede other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				6.Director and staff of Commission; experts and consultants
			(a)Director of staff
 (1)In generalThe Commission shall appoint a Director. (2)PayThe Director shall be paid at the rate of basic pay payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
				(b)Staff
 (1)In generalSubject to paragraph (2), the Director, with the approval of the Commission, may appoint, fix the pay of, and terminate additional personnel.
 (2)Limitations on appointmentThe Director may make such appointments without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointed may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay payable for GS–15 of the General Schedule.
 (3)Agency assistanceFollowing consultation with and upon request of the Chair of the Commission, the head of an agency may detail any of the personnel of that agency to the Commission to assist the Commission in carrying out the duties of the Commission under this Act.
 (4)GAOThe Comptroller General of the United States shall provide assistance, including the detailing of employees, to the Commission in accordance with an agreement entered into with the Commission.
 (5)Assistance from other partiesCongress, the States, and federally recognized Indian Tribes may provide assistance, including the detailing of employees, to the Commission in accordance with an agreement entered into with the Commission.
 (c)Experts and consultantsThe Commission may procure by contract, to the extent funds are available, the temporary or intermittent services of experts or consultants pursuant to section 3109 of title 5, United States Code.
			7.Powers and authorities of the commission
 (a)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings to consider issues of fact or law relevant to the Commission’s work. Any hearing held by the Commission shall be open to the public.
 (b)Access to informationThe Commission may secure directly from any agency information and documents necessary to enable the Commission to carry out this Act. Upon request of the Chair of the Commission, the head of that agency shall furnish the information or document to the Commission as soon as possible, but not later than two weeks after the date on which the request was made.
			(c)Subpoenas power
 (1)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to the duties of the Commission. The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States.
 (2)Failure to obey a subpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt.
 (3)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts.
 (4)Service of processAll process of any court to which application is made under paragraph (2) may be served in the judicial district in which the person required to be served resides or may be found.
 (d)PropertyThe Commission may lease space and acquire personal property to the extent funds are available. 8.Authorization of appropriations (a)In generalThere are authorized to be appropriated such sums as may be necessary to the Commission to carry out this Act, not to exceed $30,000,000.
 (b)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until the earlier of the date that such sums are expended or the date of the termination of the Commission.
			(c)Applicability of the federal advisory committee act
 (1)In generalExcept as otherwise provided in this Act, the Commission shall be subject to the provisions of the Federal Advisory Committee Act (5 U.S.C. App.).
 (2)Advisory committee management officerThe Commission shall not be subject to the control of any Advisory Committee Management Officer designated under section 8(b)(1) of the Federal Advisory Committee Act (5 U.S.C. App.).
 (3)SubcommitteeAny subcommittee of the Commission shall be treated as the Commission for purposes of the Federal Advisory Committee Act (5 U.S.C. App.).
 (4)CharterThe enactment of this Act shall be considered to meet the requirements of the Commission under section 9(c) of the Federal Advisory Committee Act (5 U.S.C. App.).
 9.TerminationThe Commission shall terminate on the date that is 5 years and 180 days after the date of enactment of this Act or 5 years after the date by which all Commission members’ terms have commenced, whichever is later.
 10.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given such term in section 551 of title 5, United States Code.
 (2)Unfunded mandateThe term unfunded mandate has the meaning given the term Federal mandate in section 421(6) of the Congressional Budget Act of 1974 (2 U.S.C. 658(6)). 